Citation Nr: 0915600	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for cirrhosis as 
secondary to hepatitis C.

3.  Entitlement to service connection for depression as 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to February 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The issues of entitlement to service connection for cirrhosis 
and depression as secondary to hepatitis C are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's hepatitis C was contracted as a result of his 
exposure to blood products in service


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that his hepatitis C was contracted in 
service due to several risk factors, to include the sharing 
of razor blades, vaccination inoculation with a jet injector, 
and his exposure to blood products while working laundry 
detail at Balboa Naval Hospital.  He further asserts that 
service treatment records (STRs) document the onset of his 
hepatitis C.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA Letter 211B (98-110), November 30, 1998.

Population studies suggest hepatitis C can be sexually 
transmitted.  However, the chance for sexual transmission of 
[hepatitis C] is well below comparable rates for HIV/AIDS or 
hepatitis B infection. . . . The hepatitis B virus is 
heartier and more readily transmitted than [hepatitis C].  
While there is at least one case report of hepatitis B being 
transmitted by an airgun injection, thus far, there have been 
no case reports of hepatitis C being transmitted by an airgun 
transmission.  The source of infection is unknown in about 10 
percent of acute hepatitis C cases and in 30 percent of 
chronic hepatitis C cases.  These infections may have come 
from blood-contaminated cuts or wounds, contaminated medical 
equipment or multi-dose vials of medications.

The large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use.  Despite 
the lack of any scientific evidence to document transmission 
of hepatitis C with airgun injectors, it is biologically 
plausible. . . .

VBA Fast Letter 04-13 (June 29, 2004).

The disputed issues on appeal are very limited.  The Veteran 
holds a current diagnosis of hepatitis C first manifested 
many years after service.  The record contains no credible 
evidence that the Veteran was exposed to any hepatitis C risk 
factors prior to service, or between the time period after 
service and the initial diagnosis of hepatitis C.  Thus, the 
primary matter for consideration is whether the Veteran has 
demonstrated exposure to a recognized risk factor for 
hepatitis C in service.

The Veteran's STRs contain no documentary evidence directly 
corroborating his exposure to an hepatitis C risk factor.  
VBA's VBA Fast Letter 04-13, as well as VA medical opinion in 
December 2008, places a very low probative value to the 
Veteran's jet gun innoculator theory.  The Board can exclude 
from consideration factors such as IV drug use, blood 
transfusion, hemodialysis, intranasal cocaine, high-risk 
sexual activity, and percutaneous exposure such by tattoos, 
body piercing, acupuncture with non-sterile needles or shared 
toothbrushes by the evidence of record.

A VA clinician in November 2008, a VA examiner in December 
2008, and a private physician in February 2009 have provided 
opinion that the Veteran could have contracted hepatitis C 
through exposure to blood products by needle pricks and 
contaminated products while working at Balboa Naval Hospital.  
But, as noted by the VA examiner in December 2008, the 
Veteran has made many inconsistent statements to medical 
examiner's over the years concerning his medical history 
which makes it "difficult to give full credence" to the 
Veteran's report of in-service hepatitis C risk factors, 
providing evidence against this claim. 

The fact that the Veteran is not a reliable historian has 
been noted on several occasions by different examiners.  
Nonetheless, the Board finds several reasons in this case 
which favor granting service connection for hepatitis C.  

First, the record is devoid of any evidence that the Veteran 
had risk factors for hepatitis C outside of service, which 
provides some evidence in support of the claim. 

Second, the Veteran's service personnel records (SPRs) 
document that the Veteran was assigned to the Naval Hospital 
Corps School (NCHS) in San Diego, California from July to 
September 1973.  He had a military occupational specialty 
(MOS) as "Laundering Occups."  Overall, this evidence 
directly corroborates the Veteran's report of working laundry 
detail in a military hospital.

Third, the Veteran's first statement of record concerning his 
potential hepatitis C risk factors occurred in April 1998, 
which is almost 7 years to his filing of a claim for VA 
compensation.  In an April 1998 medical health questionnaire, 
the Veteran reported "[m]ultiple needle sticks" during 
service.  

This first statement of a potential hepatitis C risk factor, 
made by the Veteran to a medical professional for purposes of 
obtaining a proper diagnosis and treatment plan, tends to 
lend credibility to the Veteran's current assertions.  See 
Lilly's An Introduction to the Law of Evidence, 2nd Ed. 
(1987), pp. 245- 46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

The Board also observes that the April 1998 statement was 
made many years prior to filing a VA compensation claim, 
which tends to reduce the potential bias concerns that occur 
when a claimant makes a statement in the context of an 
underlying pecuniary interest.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

The Board notes that the only viable hepatitis C risk factor 
in this case concerns the Veteran's allegation of exposure to 
blood products by needle pricks and contaminated products 
while working at the Balboa Naval Hospital laundry room 
(prior to a time when more precautions were in practice at a 
hospital to avoid such problems).  A non-service related risk 
factor is not apparent.  The Veteran's SPRs confirm that he 
worked laundry detail in a hospital environment, and it is 
not unreasonable to assume that hospital laundry products 
posed some risk of blood contaminated laundry or medical 
equipment.  

The Veteran's first statement in this matter, made many years 
prior to filing this claim, is consistent with, and lends 
credence to, his allegations of pinpricks and blood exposure 
in the hospital laundry room environment.  Resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran's hepatitis C was contracted as a result of 
his exposure to blood products in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
the issue being decided on appeal, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

ORDER

Service connection for hepatitis C is granted.





REMAND

The Veteran holds several diagnoses of acquired psychiatric 
disorders, to include major depressive disorder, atypical 
panic disorder, depression, alcohol abuse and generalized 
anxiety disorder (GAD).  A medical treatise article submitted 
by the Veteran indicates that persons with hepatitis C carry 
a high risk of depressive disorders.  There is some medical 
evidence of record indicating that the Veteran's hepatitis C 
may be contributing to his psychiatric problems.

The record also reflects that the Veteran has several liver 
abnormalities, but the etiology of such abnormalities has not 
been clearly delineated.  The Veteran has a significant 
history of alcohol abuse which, at this point, cannot be 
excluded as a potential etiology.

In light of the above, the Board finds that medical opinion 
is necessary to clarify all psychiatric and liver 
abnormalities present, and to determine the causal 
relationship to such disorders to the Veteran's service-
connected hepatitis C.  38 U.S.C.A. § 5103(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examination to address the nature and 
etiology of his currently diagnosed 
acquired psychiatric disorders.  The claims 
folder must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should indicate 
in the examination report that the claims 
file was reviewed. 

Based on the examination and review of the 
record, the examiner should identify all 
current acquired psychiatric disorders 
present and offer an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent probability) 
that any currently diagnosed acquired 
psychiatric disorder is caused or 
aggravated by service-connected hepatitis 
C.  

If no direct relationship is found, the 
examiner should provide opinion as to 
whether is it at least as likely as not 
that (probability of 50% or greater) that 
any currently diagnosed acquired 
psychiatric disorder has become more severe 
as a result of service-connected hepatitis 
C.

2.  Schedule the Veteran for appropriate VA 
examination to address the nature and 
etiology of his currently diagnosed liver 
disorders.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to render the etiology 
of the cirrhosis of the liver.

Based on the examination and review of the 
record, the examiner should identify all 
current liver disorders present and offer 
an opinion as to whether it is at least as 
likely as not (i.e., there is at least a 50 
percent probability) that any currently 
diagnosed liver disorder (to include 
cirrhosis) is caused or aggravated by 
service-connected hepatitis C.  

If no direct relationship is found, the 
examiner should provide opinion as to 
whether is it at least as likely as not 
that (probability of 50% or greater) that 
any currently diagnosed liver disorder (to 
include cirrhosis) has become more severe 
as a result of service-connected hepatitis 
C.



3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and provide an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


